Exhibit 2.1 STOCK PURCHASE AGREEMENT By and Between RADIANT LOGISTICS, INC. (a Delaware corporation) and ROSALIN POLISENO and JOSEPH POLISENO the Shareholders of SERVICE BY AIR, INC. (a New York corporation) June 8, 2015 ARTICLE 1TABLE OF CONTENTS Page ARTICLE I SALE AND TRANSFER OF SHARES 1 Sale and Purchase of the Shares. 1 Purchase Price. 1 Purchase Price Adjustments. 2 Objections; Dispute Resolution. 4 Allocation of Purchase Price. 5 ARTICLE II CLOSING 5 Closing Date. 5 Closing Transactions. 6 ARTICLE III EXCLUDED LIABILITIES 7 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS 7 Organization, Qualification and Status. 8 Corporate Instruments and Records. 8 Capitalization. 8 Ownership of Shares. 8 Subsidiaries. 8 Authority. 9 No Violation. 9 Financial Statements. 10 Absence of Undisclosed and Contingent Liabilities. 10 No Adverse Changes. 10 Guarantees. 11 Tax Matters. 11 Litigation. 12 Real Property. 12 Owned Tangible Personal Property. 13 Condition of Buildings and Tangible Personal Property. 13 Material Contracts. 13 Relationship with Related Persons. 14 Banking Matters. 14 Labor and Employment Matters. 15 Termination of Business Relationships. 15 Stations. 15 Customers. 16 Service Warranties. 16 i Insurance. 16 Compliance with Laws. 16 Licenses and Permits. 16 Environmental Matters. 17 Intellectual Property Matters. 17 Absence of Certain Business Practices. 17 Brokers or Finders. 17 WSM and SBA Global Logistic. 17 Completeness of Contracts. 17 ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER 18 Organization and Qualification. 18 Corporate Instruments and Records. 18 Authorization; Valid and Binding Obligation. 18 No Violations. 18 Investment Intent. 18 Brokers or Finders. 19 ARTICLE VI INDEMNIFICATION; SURVIVAL OF REPRESENTATIONS AND WARRANTIES AND CERTAIN COVENANTS 19 Indemnification. 19 Basket and Other Limits. 19 Expiration of Representations, Warranties and Covenants. 20 Methods of Asserting Claims for Indemnification. 20 Right of Setoff. 21 No Right of Contribution. 21 ARTICLE VII ADDITIONAL AGREEMENTS OF THE PARTIES 21 Confidentiality. 21 Non-Competition. 22 Non-Solicitation. 22 Injunctive Relief. 23 Further Acts and Assurances; Inspection. 23 Public Announcements. 23 Termination of Shareholders’ Agreement. 23 Tax Matters. 24 Resolution of Disputes. 25 Change and Use of Name. 26 ARTICLE VIII MISCELLANEOUS 26 Definitions. 26 ii Cumulative Remedies; Waiver. 31 Notices. 31 Entire Agreement; Assignment. 31 Binding Effect; Benefit. 32 Headings. 32 Counterparts. 32 Governing Law. 32 Severability. 32 Expenses. 32 Amendment and Modification. 32 Time of Essence. 32 Shareholders’ Agent. 32 Construction. 33 iii Exhibits A Form of Escrow Agreement B Excluded Payable Schedules 1.2(a) Wire Instructions for Shareholders Allocation of Purchase Price Jurisdictions Articles/Bylaws Subsidiaries No Violations Financial Statements Absence of Undisclosed and Contingent Liabilities Permitted Transactions 4.11(b) Guarantees Tax Returns Litigation Real Property Tangible Personal Property Material Contracts Relationship with Related Persons Banking Matters Labor and Employment Matters Stations Customers Product and Services Warranties Insurance Coverage Environmental Matters Intellectual Property Brokers or Finders 6.1(a) Legal Proceedings iv STOCK PURCHASE AGREEMENT
